Citation Nr: 1225371	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to November 7, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a Board hearing at the RO in Little Rock, Arkansas in February 2008.  This transcript has been associated with the file.

During the pendency of the appeal, in a May 2012 rating decision, the RO granted entitlement to a TDIU, effective November 7, 2011.  As noted in the May 2012 supplemental statement of the case, this is considered a partial grant of the appeal.  As such, the Board will review the claim to determine if entitlement to a TDIU prior to November 7, 2011 is warranted.  

The case was brought before the Board in March 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case was again before the Board in May 2011 at which time the claim was remanded again for further development, to include affording him new VA examinations.  The Veteran was afforded VA examinations in October and November 2011 for his service-connected disabilities.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has been granted service connection for posttraumatic stress disorder, prostatectomy residuals, sebaceous hyperplasia, and Grover's disease, with a combined rating of 80 percent from July 1, 2004, and a combined 90 percent rating from January 8, 2008.

2.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to November 7, 2011.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for assignment of a TDIU were met prior to November 7, 2011.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a TDIU, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that his award of a TDIU should have been granted prior to November 7, 2011.  For the reasons that follow, the Board concludes that TDIU is warranted prior to November 7, 2011.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Prior to November 7, 2011 the Veteran was service-connected for posttraumatic stress disorder (PTSD) as 50 percent disabling, prostatectomy residuals, rated as 40 percent disabling, sebaceous hyperplasia, evaluated as 30 percent disabling, and Grover's disease, evaluated as 10 percent disabling prior to January 2008 and as 30 percent disabling from that date, for a combined rating of 80 percent as of July 1, 2004.  The Veteran's prostatectomy residuals were later increased to 30 percent disabling as of January 8, 2008, raising the Veteran's combined rating to 90 percent disabling.  See May 2009 rating decision.  The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ.  Prior to November 7, 2011 the Veteran was assigned multiple ratings which totaled over 70 percent disability, with PTSD being rated as 50 percent disabling.  As such, the Veteran meets the schedular requirements for a TDIU.  

The Veteran reports that he has been too disabled to work since March 2003.  See October 2006 VA Form 21-8940.  However, the Veteran did continue to work, with use of leave, through 2006.  The Veteran required surgery in 2004, and, from April 23, 2004 to July 1, 2004, received special monthly compensation at the housebound rate.  The evidence of record reflects that the Veteran retired from the federal government in November 2006 due to his PTSD.  See November 2006 statement from the Office of Personnel Management.  

The Veteran was afforded a VA examination in January 2006 where the examiner opined that although the Veteran was suffering from PTSD, he was still capable of maintaining employment.  His rationale was that the Veteran had been employed for the previous 20 years, although it was noted that this was probably due to the fact that it was a solitary work environment.  

A statement from the Veteran's private physician provides an opinion that, due to the Veteran's extensive health history and chronic problems, the physician did not believe the Veteran would be able to continue his type of work.  See March 2006 statement.  The Board observes this opinion does take into account non-service-connected disabilities such as a hip disorder, insomnia, and peripheral neuropathy.  

A November 2006 statement from the Office of Personnel Management (OPM) stated that the Veteran had multiple health issues, but that he was found to be disabled for purposes of his job due to PTSD only.  

A September 2007 statement from the Veteran's social worker indicated that the Veteran was unable to do any significant gainful employment because of his PTSD.  The Veteran's symptoms included the inability to tolerate supervision, easily losing concentration, and the inability to work with others.  See also November 2006 statement.

The Veteran was afforded a VA examination in December 2010 for his PTSD.  At this examination, the Veteran reported that he retired in November 2006 due to his PTSD symptoms.  The Veteran stated that he could not get along with anyone else, he was suffering from memory problems, and he needed to work away from other people.  

The examiner opined that there was not total social and occupational impairment due to PTSD.  His rationale was that the Veteran previously worked for the federal government for 20 years and that he was able to perform the necessary functions for his position.  In particular, the examiner reasoned that the Veteran's scores were similar to individuals who were participating in vocational rehabilitation and who believed that they could work.  The examiner specifically noted that the Veteran's only below-average score was in the physical capacity domain and was due to physical/medical conditions.  The examiner also stated there was nothing in the claims file to indicate that anything significantly changed as to the Veteran's PTSD symptoms to make the Veteran retire in 2006.  

The Board observes that the report of a prostate cancer VA examination in October 2011 reflects that the examiner determined that the Veteran's residuals of a prostatectomy did not prohibit him from maintaining substantial employment as he was capable of performing manual and sedentary labor.  See also January 2011 VA examination report.  The examiner noted the Veteran's report that he had "mild incontinence."  The examiner opined that, since the Veteran did not require use of absorbent pads, and had required no treatment since 2006 for incontinence, the prostatectomy residuals should not result in vocational impairment.  

The VA examiner who conducted November 2011 skin examination also determined it was less likely than not that the Veteran's service-connected skin conditions prohibited him from maintaining substantially gainful employment.  Her rationale was that the Veteran could perform sedentary or manual labor in an indoor climate controlled environment.  See also August 2010 VA examination report.

The Veteran was afforded a VA examination for his PTSD in November 2011.  The examiner reviewed the claims file and examined the Veteran.  Ultimately she opined that it was at least as likely as not that a combination of the Veteran's service-connected disabilities resulted in his inability to secure or follow a substantially gainful employment.  She specifically noted the Veteran's PTSD symptoms included difficulty adjusting to stressful situations, difficulty getting along with others, lack of motivation, memory problems, and suspiciousness.  As noted above, the RO granted entitlement to a TDIU as of the date of this examination.

The VA examiners who conducted examinations of the impairments due to each of the Veteran's service-connected disabilities, that is, examination related to PTSD, genitourinary disability, and skin disabilities confined their opinions to employability with regard to the Veteran's impairment due to the specific disability each examiner was asked to evaluate.  In contrast, the examiner who conducted the 2011 psychiatric examination was asked to consider the Veteran's disabilities as a whole, and to provide an opinion based on all disabilities, to include PTSD.  The Board notes that the decision as to when the Veteran became entitled to TDIU must focus on the effect on the Veteran's ability to maintain employment of all service-connected disabilities, including PTSD, reviewed together.

The Board finds the evidence as to whether the Veteran is entitled to TDIU prior to November 7, 2011, is in relative equipoise.  VA examiners who have examined the Veteran during the pendency of the claim have stated that the Veteran is able to work, but the examiner who, in 2011, considered all of the Veteran's disabilities, as a whole, concluded that the Veteran was individually unemployable.  The examiner did not, however, state when the Veteran's individual unemployability began.  The Veteran has supplied private clinical opinions dated in 2006 and 2007, of varying weights and persuasive values, indicating he was incapable of substantial employment due to his PTSD or a combination of disabilities.  

The evidence of record also includes the 2006 written determination from OPM that the Veteran was unable to work due to PTSD.  The Board notes that the statement from OPM is of great weight, as this represents the written determination of the Veteran's last employer.

The Board finds that the opinion of the VA examiner who took into account all of the Veteran's service-connected disabilities when rendering a November 2011 opinion, together with the statement from OPM, places the evidence as to whether the Veteran was able to work prior to November 7, 2011, in equipoise.  As such, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities rendered him unable to obtain or retain gainful employment prior to November 7, 2011.  As such, a total disability rating based on individual unemployability prior to November 7, 2011, is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date prior to November 7, 2011 for the award of a TDIU is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


